Citation Nr: 1126984	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  07-28 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The appellant is the surviving spouse of the Veteran who is reported to have had active service from July 1948 to February 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the above claim.

In June 2011, the Board obtained an expert medical opinion in an effort to further substantiate appellant's claim.  


FINDINGS OF FACT

1.  The record reflects that the Veteran died in January 2006, and that at the time of death, he was service connected for residuals of cold injury, left foot, rated as 30 percent disabling; residuals of cold injury, right foot, rated as 20 percent disabling; incomplete paralysis of the median nerve, rated as 20 percent disabling; and gunshot wound to the left forearm, Muscle Group VII, rated as 20 percent disabling.  

2.  The death certificate lists the immediate cause of death as cardio respiratory arrest, due to (or as a consequence of) congestive heart failure, due to (or as a consequence of) ASCVD (arteriosclerotic cardiovascular disease).  Other significant conditions contributing to death but not resulting in the underlying cause were bladder cell cancer and chronic renal failure.  

3.  A May 2007 private medical opinion and June 2011 VA expert opinion link the Veteran's cardiac disease to his service-connected disabilities.



4.  The cardiac disease implicated in the Veteran's death was etiologically related to the Veteran's service-connected disabilities.

5.  The death of the Veteran was causally related to service-connected disability.


CONCLUSION OF LAW

The Veteran's service-connected disabilities contributed substantially and materially to cause the Veteran's death.  38 U.S.C.A. §§ 1310, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.310(a), 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a result of the Board's decision to grant entitlement to service connection for cause of the Veteran's death, any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010) (VCAA), cannot be considered prejudicial to the appellant.  The Board will therefore proceed to a review of the claim on the merits.

Service connection for the cause of the veteran's death may be granted if a disability incurred in or aggravated by service was either the principle, or a contributory, cause of the veteran's death.  38 C.F.R. § 3.312(a) (2010).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2010).



For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) (2010).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3) (2010).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2010).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) (2010).

The record reflects that the Veteran died in January 2006, and that at the time of death, the Veteran was service connected for residuals of cold injury, left foot, rated as 30 percent disabling; residuals of cold injury, right foot, rated as 20 percent disabling; incomplete paralysis of the median nerve, rated as 20 percent disabling; and gunshot wound to the left forearm, Muscle Group VII, rated as 20 percent disabling.  

The death certificate lists the immediate cause of death as cardio respiratory arrest, due to (or as a consequence of) congestive heart failure, due to (or as a consequence of) ASCVD (arteriosclerotic cardiovascular disease).  Other significant conditions contributing to the Veteran's death but not resulting in the underlying cause were bladder cell cancer and chronic renal failure.

Appellant contends that the Veteran's cold weather injuries, muscle arm group injury, and the severe weather conditions he was exposed to in Korea contributed to and worsened his heart condition which contributed to his death.  

In this regard, just prior to the Veteran's death, medical records associated with the Veteran's treatment at Vanderbilt University Medical Center, to include Vanderbilt Page-Campbell Heart Institute, reveal that the Veteran was treated extensively for ischemic cardiomyopathy; class III congestive heart failure; chronic atrial fibrillation; severe mitral regurgitation; and coronary artery disease (CAD).  Just prior to his death, he also received treatment for renal failure, bladder cancer and hypotension.  

Records from Vanderbilt note a past medical history to include gout; hypertension; hyperlipidemia; gastroesophageal reflux; moderate obesity; and a prior history of cigarette smoking.  A record dated March 10, 2002 related to the Veteran's treatment for dyspnea lists several cardiac risk factors, to include hypertension, tobacco use, hyperlipidemia and obesity.  The Board notes that at that time, the Veteran reported smoking one-half pack of cigarettes for 50 years.  A March 27, 2002 record indicates that the 


Veteran had stopped smoking.  The Board also notes that a December 15, 2005, record indicates that structured exercise was absent.  

The Veteran's cardiologist, Dr. R. Hood, submitted a statement dated May 9, 2007.  He reported that he worked with the Veteran for a number of years and that the Veteran had a number of cardiovascular problems including documented ischemic heart disease, an ischemic cardiomyopathy, and atrial fibrillation.  He indicated that it was his belief that the injuries the Veteran suffered during the Korean War impacted his ability to manage his cardiac disease.  It was Dr. Hood's understanding that the Veteran incurred both hypothermic injuries to his lower extremities (frostbite) that left him with a substrate for neuropathic disease, which he endured the rest of his life.  The Veteran additionally sustained a wound to his left shoulder.  

Dr. Hood indicated that the American Heart Association/American College of Cardiology has recognized lack of exercise as a risk factor for the progression of ischemic heart disease and additionally prescribed 45 to 60 minutes of exercise six to seven days a week.  Dr. Hood reported that the Veteran attempted on multiple occasions to be able to walk on the track or pursue various types of ambulatory exercise, but ultimately was unable to do so due to his neuropathic pain.  Likewise, his ability to do water-based exercise was problematic in view of his left arm injuries.  Given these injuries, which had prevented him from being able to exercise in a meaningful way, Dr. Hood believed that the Veteran's ability to carry out all the aspects of secondary prevention, which had been prescribed, was significantly compromised.  That being the case, Dr. Hood believed that injuries sustained in the Korean War had a meaningful, long-term impact on the course of the Veteran's cardiac disease.

Additionally, the Board sought and obtained a VA expert opinion in this matter in June 2011.  After reviewing the claims file, Dr. W., a cardiologist, noted the opinion of Dr. Hood who related the progression of the ischemic heart disease that caused the death of the Veteran to his inability to exercise and follow guidelines from the American Heart Association.  Dr. W. commented that when "one reads the transcripts of this patient's life, one is really stricken by how much pain and suffering he went through over those years; and the amount of stress that caused."  Dr. W. further commented that "[s]tress, as a factor in the development of vascular and cardiovascular disease, is certainly well known."  That being the case, it was Dr. W.'s belief that the Veteran's injuries, and his disabilities, and the pain he underwent throughout his life, particularly towards the end of his life, would be part [and parcel] of this patient's death, and should be considered as [s]uch.  Consequently, Dr. W. considered it more likely than not that the Veteran's death was related to service disabilities.  

In reviewing the evidence of record, the Board observes that there is no medical opinion evidence that contradicts the opinion of either Dr. Hood or Dr. W.  The Board additionally observes that while there is evidence of certain nonservice-connected disabilities that also likely contributed to the cardiac disease that caused the death of the Veteran, once the above-noted medical opinion linked the cause of death to service-connected disability, either by way of the inability to exercise (Dr. Hood) or increased stress (Dr. W.), only similar evidence could supply a basis to deny the claim, and that would be contrary medical opinion evidence.  

Thus, in view of the provisions of 38 C.F.R. § 3.310(a) (2010), and resolving all reasonable doubt in the appellant's favor, the Board finds that the medical evidence is sufficient to demonstrate that the Veteran's death, the immediate cause of which was cardiac disease, was associated with his service-connected disabilities, as there is no medical evidence on point to the contrary.  Accordingly, 

service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.

ORDER

Entitlement to service connection for cause of the Veteran's death is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


